Citation Nr: 0523979	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision by the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2005 for further development.


FINDING OF FACT

The veteran has loss of use of one leg due to service-
connected disability; however he is not blind in either eye 
due to service-connected disability; he does not have 
anatomical loss or loss of use of either hand due to service-
connected disability; and he does not have service-connected 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101 (West Supp. 2005); 38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809, 3.809a (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letter dated May 18, 2004.  This letter provided 
content complying notice to the claimant.  It informed him, 
in addition to the February 2005 Board remand, what 
information and evidence was needed to substantiate his claim 
for entitlement to specially adapted housing or special home 
adaptation grant.  

In this regard, the Board notes that the law pertaining to 
eligibility for assistance in acquiring specially adapted 
housing an eligibility for assistance in acquiring a special 
home adaptation grant was modified during the pendency of 
this appeal and that the May 2004 letter did not include the 
modifications.  See Pub. L. 108-454, Title IV, § 401, 118 
Stat. 3614 (effective Dec. 10, 2004); see also Kilpatrick v. 
Principi, 327 F.3d 1375 (Fed. Cir. 2003) (affirmed United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
decision which held that 38 C.F.R. § 3.809 is invalid to the 
extent that it is interpreted to exclude 38 U.S.C.A. § 1151 
beneficiaries).  However, the Board finds that review of the 
claim at this time will not result in any prejudice to the 
appellant because the recent amendments to the law do not 
apply in this case.  The relevant provisions of the statute 
for application here have remained essentially unchanged.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The May 2004 letter also advised the veteran that VA would 
attempt to get any relevant federal evidence as well as any 
private medical evidence which he identified and informed him 
that he needed to provide enough information about any 
records so that they could be requested.  Further, the March 
2005 supplemental statement of the case provided him with the 
law relevant to the VCAA.  With regard to the fourth element 
of notice, the Board notes that VA has literally requested 
the appellant to provide "any evidence in his possession" 
that pertained to his claim in the 2004 VCAA letter.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, while the VCAA was enacted prior to the 
unfavorable AOJ decision that is the basis of this appeal, 
the veteran did not receive VCAA notice until after the case 
was already decided and appealed.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, the case has been 
remanded for additional development.  VA has developed all 
service medical records, VA treatment records, and a VA 
medical opinion.  The appellant has provided written 
statements.  The appellant has not identified any additional 
pertinent evidence.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained or attempted to obtain.  Thus, as sufficient data 
exists to address the merits of the aforementioned claim, the 
Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the appellant in the development of 
the claim.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  A VA examination with medical opinion has 
been obtained with respect to the issue on appeal.  Further 
medical opinion is not necessary.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss, or loss of use, of both upper extremities such as to 
preclude use of the arms at or above the elbows. 

38 U.S.C.A. § 2101(a)(2) (West Supp. 2005). 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2004).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled 
to compensation for permanent and total disability which (1) 
is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b)(2) (West Supp. 2005).

In this case, the veteran's principal contention is that he 
is eligible for specially adapted housing under the 
provisions of 38 U.S.C.A. § 2101(a)(2)(C)(i), which provides 
entitlement to the benefit when the veteran is entitled to 
compensation for permanent and total disability due to the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

The veteran is in receipt of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities from January 1, 2001.  His service connected 
disabilities include chronic lumbosacral strain with L4-5, 
L5-S1 herniated disc and postoperative laminectomy.  Left 
foot drop has been found to be part and parcel of the 
veteran's service connected spinal disorder and he receives 
special monthly compensation for loss of use of one foot.  In 
its February 2005 remand, the Board found that service 
connected loss of use of the left lower extremity had been 
demonstrated based on medical evidence which revealed that 
the veteran must wear a left foot orthotic due to left foot 
drop and that he uses a wheeled walker to maintain stability 
and to prevent falls when he is ambulating.  

Thus, the question in this case focuses on whether the 
veteran also has service connected residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

A September 2001 treatment record noted that the veteran had 
peripheral neuropathy shown on a September 1999 EMG 
(electromyography) which might be decreasing his lower 
extremity tone.  The veteran contends that his peripheral 
neuropathy of the lower extremities is the required organic 
disease which precludes his locomotion without the use of the 
walker.  Service connection is not in effect for peripheral 
neuropathy of the lower extremities.

There is positive and negative medical evidence on the 
question of whether the veteran's peripheral neuropathy is 
secondary to his service connected back disability.  The 
"positive" evidence consists of an impression provided in 
November 1999 by a VA neurologist who stated that the 
veteran's peripheral neuropathy was of unknown etiology, ? 
ETOH-related (that is, question whether it is related to use 
of alcohol) vs. related to radiculopathy associated with the 
veteran's service connected back disability.  The 
"negative" evidence consists of a March 2005 VA examination 
report which concluded that the veteran had mixed, sensory 
and motor, predominantly axonal, polyneuropathy, chronic.  
The examiner stated that while she was "unable to determine 
the cause of the peripheral neuropathy", she was "able to 
say that this [peripheral neuropathy] is unrelated to his 
spine condition since vertebral disk syndromes do not cause 
this condition."  She further stated that further testing 
would not clarify the cause of the peripheral neuropathy. 

The Board finds the negative, March 2005 medical opinion to 
be more probative and persuasive than the positive medical 
opinion.  This is so because the March 2005 examiner provided 
an opinion with the benefit of a review of the entire claims 
folder, whereas the statements made by the November 1999 
neurologist did not indicate that the veteran's history had 
been taken into consideration in the formulation of that 
opinion.  Further, the Board finds that the November 1999 
opinion is vague and speculative in that a positive 
relationship between the veteran's service-connected back 
disorder and peripheral neuropathy is phrased as one 
possibility with alcohol being another possibility.  Further, 
the November 1999 opinion stated the peripheral neuropathy 
was of "unknown etiology."  The 2005 medical opinion, on 
the other hand, is couched in definite language and is 
supported by further medical statements, namely, that 
vertebral disc syndrome does not cause peripheral neuropathy.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran does not have service 
connected residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  As such, he is not eligible for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a)(2)(C) (West Supp. 2005) 
(formerly 38 U.S.C.A. § 2101(a)(3)(A) (West 2002).  

The veteran does not contend, nor does the evidence show, 
that he is eligible for a certificate of eligibility for 
assistance in acquiring specially adapted housing under any 
other provision of either the old or the new version of 
38 U.S.C.A. § 2101(a).  Therefore, the preponderance of the 
evidence is against the veteran's claim for eligibility for 
assistance in acquiring specially adapted housing. 

Further, veteran does not contend, nor does the evidence 
show, that the veteran is blind in both eyes with 5/200 
visual acuity or less or has the anatomical loss or loss of 
use of both hands.  For these reasons, the preponderance of 
the evidence is also against the veteran's claim for 
eligibility for assistance in acquiring a special home 
adaption grant.




ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


